Citation Nr: 0432580	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-02 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder, to include injury in service which aggravated a 
pre-existing burn injury of the right leg.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected residuals of cold injury to the left 
foot.

3.  Entitlement to an effective date earlier than August 10, 
1999 for the grant of service connection for residuals of 
cold injury to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1962 to June 1964.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a right 
leg injury was denied by a Board of Veterans' Appeals (Board) 
decision in December 1996 which was not appealed.

2.  The evidence received since the Board decision of 
December 1996 pertinent to the claim for service connection 
for residuals of a right leg injury is either cumulative or 
redundant, or does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's residuals of cold injury to the left foot 
are manifested by symptoms that more nearly approximate pain 
and numbness, together with nail abnormalities, color 
changes, and locally impaired sensation.

4.  There was no claim for service connection for residuals 
of cold injury to the left foot before August 1999.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision which denied a claim for 
service connection for residuals of a right leg injury is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  The criteria for a 30 percent rating for residuals of 
cold injury to the left foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2004).

3.  The criteria for an earlier effective date bef ore August 
10, 1999, for the grant of service connection for residuals 
of cold injury to the left foot have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have already 
been developed within the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claims and the respective obligations of the 
VA and the veteran to obtain that evidence in correspondence 
dated in May and July 2001, the rating decision of January 
2002, a VA letter dated in March 2002, the March 2002 
statement of the case, the rating decision of December 2002, 
the December 2002 supplemental statement of the case, the 
March 2003 supplemental statement of the case, the July 2003 
statement of the case, correspondence dated in December 2003, 
the February 2004 supplemental statement of the case, and the 
March 2004 supplemental statement of the case.  Moreover, the 
veteran has been advised of the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file.  

While there may not be a notice that specifically requests 
that the appellant provide any evidence in his possession 
that pertains to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated by the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under VCAA is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the content 
elements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Residuals of a 
Right Leg Injury

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (May 2001), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the December 
1996 Board decision, new and material evidence would consist 
of medical evidence showing a link between current right leg 
disability and incurrence or aggravation during military 
service.  The Board notes at this point that a January 1998 
application to reopen this claim was denied by an April 1998 
rating decision which was also not appealed by the veteran.  
However, as a result of a prior final denial by the Board, 
the Board will discuss all evidence received since the last 
Board decision, and treat the Board's December 1996 decision 
as the last final denial in this matter.  

In this regard, additional evidence received since the 
December 1996 Board decision includes various VA and private 
examination and treatment records, hearing testimony from 
July 2004, and multiple witness statements, and in summary, 
this evidence does reflect that the veteran has had 
continuing complaints relating to his right leg.

However, the Board cannot conclude that such evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, the evidence received since the December 
1996 Board decision is not relevant or in any way probative 
as to whether there is any link between any current right leg 
disability and service, either by way of direct incurrence or 
by aggravation.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between current right leg disability and 
service, not simply the existence of continuing complaints 
and treatment relating to the right leg, and the evidence 
received since the December 1996 Board decision still does 
not adequately address this fundamental question as to this 
claim.  The veteran's statements and those of his family and 
friends are also found to constitute contentions that were 
essentially made and considered at the time of the Board's 
previous decision, and are therefore cumulative in nature.  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a right leg disorder, 
to include injury in service which aggravated a pre-existing 
burn injury of the right leg, is not probative of the 
essential issue in this case and thus is not material.  It is 
also not material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).


II.  Entitlement to an Evaluation in Excess of 20 percent for 
Service-Connected Residuals of Cold Injury to the Left Foot

Background

The history of this disability shows that service connection 
for this disability was originally granted by a December 2002 
rating decision, which assigned a 20 percent rating, 
effective from August 10, 1999.  The appropriateness of that 
effective date will be addressed more fully below.  A 30 
percent rating has been in effect for the veteran's residuals 
of cold injury to the right foot since June 1999.

VA outpatient records dated July 14, 1999 reflect that the 
veteran complained of continuous/chronic pain in the left and 
right big toes for the previous six months.  The left toe was 
noted to be painful and the pain was eight out of ten on a 
scale of 1 to 10.  The veteran noted that the source of the 
problem was frostbite in 1963 while in the military.  

VA medical examination on August 10, 1999, revealed that the 
veteran reportedly suffered frostbite to both his feet during 
the service in 1963 while on guard duty in Germany.  He had 
previously been evaluated for problems with the right foot 
and was now concerned because his left foot had begun to 
bother him a great deal.  The left foot had begun to have a 
slight numbness in it, and was red at times with sharp pains 
like the right foot.  While the right foot hurt continuously, 
the left foot reportedly hurt about 25 percent of the time.  
Examination of the veteran's left great toe revealed that it 
appeared fairly normal, and that it was nontender to 
palpation.  The assessment was frostbite to the bilateral 
lower extremities.

A VA outpatient record from November 1999 reflects that the 
veteran's complaints included pain and numbness of the left 
great toe.

In a letter dated in December 1999, the veteran stated that 
the condition in his left foot was almost the same as the 
condition of the right foot, noting that he had lost the 
toenail, that there was a change of color, that there was 
fungi under the nail, that there was pain under the nail, and 
that there was toe numbness.

In a letter dated in April 2003, the veteran again indicated 
that he was experiencing left great toe symptoms that were 
the same as his right great toe symptoms.  These included 
numbness, sharp pain, loss of the nail, and color change.

VA outpatient records for the period of April to July 2003 
reflect that in April 2003, the veteran's complaints included 
left big toe pain.  The pain was described as constant and 
was worse with weather.  At this time, the veteran was 
wearing an open-toed left shoe and reported constant pain and 
intermittent sharp pain under the nail.  In July 2003, the 
veteran again reported constant pain in the right and left 
great toes.

VA cold injury examination in February 2004 again revealed 
the veteran's report of cold injury to both feet during 
service.  It was also noted that the veteran had developed 
tinea pedis and onychomycosis of the toenails as a result of 
this exposure.  Other than losing his large toenails, the 
examiner noted that there had otherwise been no tissue loss.  
The veteran did express an aversion to cold weather and 
developed sharp pain in the area of the large toenails.  He 
also noted that he would get some purplish discoloration of 
his feet on cold exposure, admitted to hyperhydrosis, and 
experienced tingling of his feet in the mornings.  He 
described his main problem as pain in the large toenails and 
recurrent fungal infections of the feet.  Physical 
examination revealed that there was some scaling in the web 
space bilaterally, and examination of the toenails indicated 
that the first and second toenails on the right were 
thickened.  The left first toenail was mildly splintered.  
Vibratory sensation was diminished in the toes but was 
present, and pinprick was normal except for slight decrease 
in the large toes.  While X-rays revealed some degenerative 
changes on the right first toe, those for the left were found 
to reveal negative findings.  The diagnosis was cold injury 
to the feet with bilateral mild tinea pedis, onychomycosis of 
the toenails, cold sensitization, and cold feeling of the 
feet.

At the veteran's hearing before the Board in July 2004, the 
veteran testified that he experienced constant pain in the 
toes of the left foot (transcript (T.) at p. 4).  There was 
also numbness in the toes about 60 percent of the time (T. at 
p. 4).  In the winter months, the toes turned reddish-purple 
in color and the toenail began to decay (T. at p. 4).  Part 
of the nail usually had to be removed (T. at pp. 4-5).  His 
feet would also sweat a lot and cause his socks to get wet 
and produce an odor (T. at p. 6).  The veteran had never had 
an examination of his condition in the winter (T. at p. 7).  



Rating Criteria and Analysis

38 C.F.R. § 4.104, Diagnostic Code 7122 (2004) provides for 
ratings related to cold injury residuals.  A 10 percent 
evaluation is provided for arthralgia or other pain, 
numbness, or cold sensitivity; a 20 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X- ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis); and a 30 percent evaluation is provided with 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122 (2004).

Here, the primary matter for consideration is whether the 
veteran's left great toe symptoms have been sufficiently 
similar to the right great toe symptoms so as to also warrant 
a 30 percent evaluation since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this regard, while the Board notes as did the RO that 
symptoms examination of the left toe revealed it to be fairly 
normal and nontender to palpation, no comment was made as to 
the nail of the toe, or the veteran's claims of numbness, 
changes in color, and sharp pain.  In addition, in July 1999, 
the veteran had reported constant left great toe pain that 
was reportedly almost as severe as his right great toe pain, 
and outpatient records from December 1999 reflect the veteran 
reported that he lost all or a portion of the toenail, that 
there was a change of color, that there was fungi under the 
nail, that there was pain under the nail, and that there was 
toe numbness.  Moreover, the veteran has indicated that his 
condition is worse during cold weather and he has never been 
examined for rating purposes during the winter.  

Finally, recent examination has confirmed reduced vibratory 
sensation in the left great toe and some abnormality of the 
nail consistent with exposure to cold. 

Consequently, the Board will give the veteran the benefit of 
the doubt, and find that his symptoms of pain and numbness, 
together with nail abnormalities, color changes, and locally 
impaired sensation, more nearly approximate the criteria for 
a 30 percent rating under Diagnostic Code 7122, from the 
effective date of the grant of service connection for this 
disability.  38 C.F.R. §§ 3.102, 4.7 (2004).


III.  Entitlement to an Effective Date Earlier than August 
10, 1999 for the Grant of Service Connection for Residuals of 
Cold Injury to the Left Foot

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  For direct service connection for 
disability compensation, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  A claim or 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 5101(a) (West 2002); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999), cert denied, 120 S. Ct. 1270 (2000); 38 C.F.R. 
§ 3.1(p) (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (2004).

The Board has carefully reviewed the evidence and first notes 
that the RO has apparently assigned an effective date of 
August 10, 1999 on the basis that during a VA examination on 
that date relating to the veteran's claim for increased 
rating for residuals of cold injury to the right foot, it was 
determined that the veteran had manifestations of cold injury 
in his left foot.  In this regard, the RO apparently 
concluded that the VA report could be deemed to constitute an 
informal claim for benefits, and that since there was no 
earlier medical evidence of such residuals and the veteran 
had not submitted a formal claim because no such application 
was furnished to the veteran, the date of the VA examination 
report could be deemed as the date of claim for effective 
date purposes.  Although it is not clear whether 38 C.F.R. 
§ 3.155 applies to the August 1999 examination, the narrow 
issue before the turns on the existence of an appropriate 
claim before August 10, 1999.  No such claim is of record.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a right leg 
disorder, to include injury in service which aggravated a 
pre-existing burn injury of the right leg, is denied.

Entitlement to a 30 percent rating for residuals of cold 
injury to the left foot is granted.

Entitlement to an effective date earlier than August 10, 1999 
for service connection for residuals of cold injury to the 
left foot is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



